IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :          No. 1953 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 60 DB 2015
                                :
                                :          Attorney Registration No. 41128
           v.                   :
                                :          (Out of State)
CESAR ALVAREZ-MORENO,           :
                                :
                Respondent      :
                                :


                                      ORDER


PER CURIAM


      AND NOW, this 21st day of September, 2016, upon consideration of the Report

and Recommendations of the Disciplinary Board, Cesar Alvarez-Moreno is suspended

from the Bar of this Commonwealth for a period of two years, and he shall comply with

all the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary

Board pursuant to Pa.R.D.E. 208(g).